Title: To James Madison from Tench Coxe, 12 December 1814
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philada. Decr. 12th. 1814
        
        During the last twelve or fifteen months two of my sons have pressed upon me an application to the government, in their behalf, for Warrants in the Navy. I have devoted myself to the Collegiate & professional education of my seven sons (one of whom I have lost) and hoped, that they would be

able to establish themselves in civil life, subject to a volunteer exertion in the military service of their country on such occasions, as the present war. Three of them have just returned from the volunteer camp, one is probably in a like service, at this moment, in New Orleans, whither he went with mercantile views, last summer, and two are at the University. I have the honor respectfully to represent to you, that one of those volunteers James Sidney Coxe, aged 18 in April last and another aged 16 in June last, Henry Sidney Coxe, have requested me to submit their names to you, as candidates for the station of midshipmen. They have been carefully educated in the full collegiate course and in much collateral matter, which their situation in a large town & a numerous family, similarly bred, rendered convenient. The eldest was capable of making out the accounts of my late Collectorship, without a cent of error, tho completed to the amount of nearly $70,000, & concluded by payment. He has a good knowledge of figures, correspondence, & other matters of business, & a strong talent in drawing. The youngest has passed this week, his examination for a degree in the arts and will graduate about New Year. The grounds of the present war, the Justice of which I have seen to strengthen in a course of twenty years, occasions me to feel happy in the disposition of my two sons to support their juvenile principles, and those of their country, in Arms: and it is true, that without the means of support for them or myself, I the more readily give a free course to their desire to maintain themselves. I respectfully submit their cases in their behalf & my own, to your Kind Consideration.
        I had the honor to transmit, about two weeks since, a copy of my statement of our manufactures for your own library. I have since had another copy bound & put in order for the library of the President. It includes the tables. Your engagements scarcely admit the perusal of the 70 pages, which precede the tables, and yet I must intrude upon you the opinion, that the facts contained in those pages, with the relative principles, are of the utmost occasional & permanent importance to the stability and progress of our affairs. The world, oppressed by the British monopoly of Navy—of Commerce—and of manufactures—requires, in my opinion, an effectual attention to all three, to regain its lost independence. I have taken of the bookseller fifty copies of this work, which I have placed in selected hands in America and Europe. I have the honor to remain with unfeigned & unaltered respect, Sir, yr. most faithful Servant
        
          Tench Coxe
        
      